Citation Nr: 1127516	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss on a schedular basis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In October 2010, the Board remanded the issue on appeal as well as granted a claim for entitlement to service connection for right ear hearing loss.  Thereafter, in an October 2010 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted service connection for right ear hearing loss, assigning a noncompensable rating for bilateral hearing loss effective October 17, 2005 (his date of claim).   

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ear disorder, other than hearing loss and tinnitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Moreover, in a statement received November 2009, the Veteran asserted that he had submitted a timely notice of disagreement (NOD) with the April 2007 rating decision that denied entitlement to service connection for heart disease.  Thus, the Board finds that he has reasonably raised the issue of whether he filed a timely notice of disagreement with respect to his claim of entitlement to service connection for heart disease.  However, as this issue has not been adjudicated by the AOJ, the Board refers the matter to the AOJ for appropriate action.  See 38 C.F.R. § 19.33 (2010) (stating that "if, within the agency of original jurisdiction, there is a question as to the timely filing of a notice of disagreement or substantive appeal, the procedures for an administrative appeal must be followed.")  

Further, in the event that the RO determines that a timely NOD was not filed with regard to the April 2007 decision, the RO should consider the November 2009 correspondence as a petition to reopen the claim for service connection for heart disease.  Appropriate development and consideration, to include the assertion that the Veteran has ischemic heart disease secondary to herbicide exposure, should be accomplished.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to auditory acuity Level I in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim for entitlement to an initial compensable evaluation for bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With respect to the Dingess requirements, in December 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records.  The Veteran submitted private treatment records as well as written statements discussing his contentions.  Next, the Veteran was afforded VA audio examinations in January 2006, February 2007, and December 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since the December 2010 VA examination.  

Moreover, although the January 2006 and February 2007 VA examinations failed to address the provisions of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board remanded the claim for a new VA examination in October 2010 to address these deficiencies.  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Id.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Nevertheless, the audiometric information obtained in the January 2006 and February 2007 VA examinations can be used as they were completed pursuant to the provisions of 38 C.F.R. § 4.85 (2010).  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.  Further, the Veteran has not reported to VA that there was any prejudice caused by any deficiencies in the January 2006 and February 2007 VA examination reports.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Compensable Evaluation for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran was assigned an initial noncompensable (zero percent) evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (2010).

The Veteran underwent a VA audiological examination in January 2006.  This examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
15
15
20
20
55

On the basis of the evidence shown above, his puretone average for the right ear was recorded as 25 decibels (dB).  His puretone average for the left ear was recorded as 28 dB.  Speech recognition was 94 percent for both his right and left ears.  He was diagnosed with normal hearing for VA purposes in the right ear with sensorineural impairment in the left ear.  

Applying the findings of the January 2006 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 25 dB, with a 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  Similarly, considering that the Veteran's left ear manifests an average pure tone threshold of 28 dB, and 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear hearing loss to be that of Level I impairment.  Applying these results to Table VII, a compensable rating is not warranted. 

The Veteran underwent another VA audiological examination in February 2007.  This examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
40
LEFT
20
15
15
20
55

On the basis of the evidence shown above, his puretone average for the right ear was recorded as 26 dB.  His puretone average for the left ear was recorded as 26 dB.  Speech recognition was 98 percent for the right ear and 96 percent for the left ear.  He was diagnosed with bilateral sensorineural impairment. 

Applying the findings of the February 2007 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 26 dB, with a 98 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  As the Veteran's left ear manifests an average pure tone threshold of 26 dB, and 96 percent speech discrimination, the Veteran's left ear hearing loss would amount to Level I impairment.  Applying these results to Table VII, a compensable rating is not warranted. 

The Veteran underwent another VA audiological examination in December 2010.  This examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
40
LEFT
15
15
15
20
60

On the basis of the evidence shown above, his puretone average for the right ear was recorded as 24 dB.  His puretone average for the left ear was recorded as 28 dB.  Speech recognition was 100 percent for the right ear and 100 percent for the left ear.  

Applying the findings of the December 2010 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 24 dB, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  As the Veteran's left ear manifests an average pure tone threshold of 28 dB, and 100 percent speech discrimination, the Veteran's left ear hearing loss would amount to Level I impairment.  Applying these results to Table VII, a compensable rating is not warranted. 

The Board observes that the Veteran has submitted a private audiological treatment record, dated "approximately 1989," in support of his claim.  No speech awareness thresholds were completed.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Recently the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed. Savage v. Shinseki, 24 Vet.App. 259, 270 (2011).  Here the Board finds that further clarification is not necessary.  The Board does not question whether the Maryland CNC test was used during this particular testing, rather no speech thresholds were obtained.  Based on this missing information, the results of this test cannot be used for the evaluation of the Veteran's hearing impairment.  Moreover, the testing completed in 1989 is not within the rating period on appeal, and does not adequately reflect the Veteran's hearing loss since he has been service-connected for this disability.  As such, the Board finds that further clarification is not required. 

The Board has also considered the statements of the Veteran and his wife indicating that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's bilateral hearing loss-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As discussed above, the Board has additionally considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present appeal, the December 2010 VA examiner acknowledged the Veteran's complaints of having difficulty hearing if he is with a group of people, or if there is background noise and he is trying to converse with another person.  He reported difficulty in a restaurant or bar situation.  Moreover, the Board has considered the Veteran's complaints that he had difficulty using a telephone while working as a second level technician.  He stated that for years he struggled with phone conversations in February 2011 statement of record.   The Veteran reported in a statement attached to his January 2007 substantive appeal that he experienced difficulty when dining out.  He reported that his wife usually has to repeat what the waitress has said or he has to ask to have things repeated.  He noted that when his immediate family gets together it is very hard for him to hear what is being said.  He additionally stated that he experienced difficulty at the job he had at that time because he had to spend most of his time on the telephone with other technicians and customers trying to resolve computer problems.  He reported difficulty hearing at meetings.  

The Veteran's wife submitted a statement in January 2007.  She noted that the Veteran had a difficult time trying to carry on a conversation in a crowd.  She noted that the Veteran will ask people to repeat some but mostly just nods like he can hear.  She reported that she had to repeat things many times in restaurants that the waiter/waitress has said.  She noted that the Veteran always had the radio up "way too loud."  The Veteran's wife indicated that the Veteran has to go into another room, when taking phone calls, if there are other people around, so that he can hear what is being said.  She reported that when their family gets together they try to speak louder so that the Veteran can hear but even then, he has difficulty. 

In this case, the Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record and are adequately addressed under Martinak.  

Based on the foregoing evidence, an initial compensable rating for bilateral hearing loss is not warranted.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  While the Board acknowledges the difficulties that the Veteran has with his bilateral auditory acuity, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss on a schedular basis is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

The Veteran indicated in a February 2011 statement that he had not worked since being terminated from his employment in December 2007.  He indicated that although he was told he was being released due to reorganization of his department, he always got the impression that the "real reason" was because of his health/hearing issues.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

As an initial matter, the Board acknowledges that the Veteran is currently service-connected for his bilateral hearing loss at zero percent and bilateral tinnitus at 10 percent disabling.  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given that the evidence of record demonstrates the Veteran may be unemployable as a result of his service-connected bilateral hearing loss and tinnitus disabilities and that the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  

In this regard, upon remand, the AMC should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to entitlement to a TDIU and obtaining a medical opinion as regarding the effect his service-connected disabilities has on his employability.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Further, the Board has determined that the adjudication of the Veteran's claim for entitlement to an initial compensable evaluation for bilateral hearing loss on an extraschedular basis must be deferred pending development for the matter of entitlement to a TDIU, as information gleaned from that development may be relevant to the extraschedular portion of the Veteran's increased rating claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC is to provide the Veteran with proper VCAA notice that includes an explanation as to the information or evidence needed to substantiate his claim for entitlement to a TDIU on appeal. 

2.  Thereafter, the AMC should schedule the Veteran for a VA examination by an individual with the appropriate expertise to obtain an opinion as to whether his service-connected disabilities alone would cause him to be unemployable.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, utilizing sound medical principles, and without taking the Veteran's age into account, the examiner should specifically indicate whether it is as least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability and any impairment from nonservice-connected disorders.

All opinions expressed should be supported by a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (entitlement to a TDIU and entitlement to an initial compensable evaluation for bilateral hearing loss on an extraschedular basis) with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


